PER CURIAM.
Appellant, found guilty of felony driving under the influence of alcohol, (sections 316.193(1) and 316.193(2)(b), Florida Statutes) appeals the trial court’s departure sentence of five years in state prison, which was based upon previous DUI convictions. As those convictions were reflected in the guidelines seoresheet and were factors already weighed in establishing the presumptive guideline sentence, we reverse and remand for resentencing within the guidelines range. Hendrix v. State, 475 So.2d 1218 (Fla.1985).
MINER, ALLEN and MICKLE, JJ., concur.